Citation Nr: 0942768	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  06-28 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1. Entitlement to service connection for cracked tooth number 
5 with implant.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
cracked tooth number 5 with implant.  

3.  Entitlement to service connection for fibrocystic breast 
disease, bilaterally, with scar, left breast.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1993 to 
April 1994, from July 1996 to August 1996 and from September 
2003 to August 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claim for service connection for a 
dental disability is also considered a claim for VA 
outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 
306 (1993).  In dental claims, the RO adjudicates the claim 
for service connection, and the VA Medical Center adjudicates 
that claim for outpatient treatment.  As this matter stems 
from an adverse determination by the RO, the appeal is 
limited to the issue of service connection for a dental 
disorder, as the RO has already submitted the Veteran's claim 
for VA outpatient dental treatment to the appropriate VA 
medical facility.  See 38 C.F.R. § 17.161 (2009).

The Veteran has also alleged that VA failed to properly treat 
her dental disorder.  The Veteran has raised a claim for 
compensation for cracked tooth number 5 under the provisions 
of 38 U.S.C.A. § 1151.  Accordingly, the Board has 
recharacterized the issues to include a claim for 
compensation under § 1151.

The issues of entitlement to compensation for cracked tooth 
number 5 under the provisions of 38 U.S.C.A. § 1151 and 
entitlement to service connection for fibrocystic breast 
disease, bilaterally with scar, left breast are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran does not have a dental condition or disability of 
tooth number 5 as a result of combat wounds or trauma during 
active military service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
cracked tooth number 5, for purposes of compensation, have 
not been met.  38 U.S.C.A. §§ 1110, 1131, 1721, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 4.150, 17.161 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2009). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2009).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002). 

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

The requirements of the duty to notify were satisfied by a 
February 2005 letter which advised  the Veteran of the 
information and evidence required to substantiate the claim 
for service connection for a dental implant.  This letter 
explained what evidence and information she should provide 
and explained what information VA would attempt to obtain on 
her behalf. 

The RO did not provide the Veteran with notice of the 
information and evidence necessary to establish a disability 
rating and effective date as required by Dingess.  However, 
because the Board's decision below denies the veteran's 
claim, no disability rating or effective date will be 
assigned for the claimed disability. Accordingly, there is no 
possibility of prejudice to the appellant under the notice 
requirements of Dingess/Hartman. 

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The RO made reasonable and appropriate efforts to assist the 
Veteran with the development of this claim.  The service 
treatment records and relevant post-service medical records 
were obtained and associated with the claims file.  

It is noted that the RO did not provide a VA examination for 
this service connection claim.  A medical examination is not 
required in order to make a final adjudication.  In McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), the Court held that, in 
disability compensation (service connection) claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  

In this case, a VA examination is not required in order to 
decide the Veteran's claim for service connection for cracked 
tooth #5 because there is no evidence that the Veteran 
experienced dental trauma to tooth #5 during service.

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied, that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist.  

II.  Analysis

In addition to the general regulations regarding service 
connection, VA regulations provide a compensable rating for 
loss of teeth due to the loss of substance of the body or the 
maxilla or of the mandible when there is no loss of 
continuity, when the loss of masticatory surface cannot be 
restored by suitable prosthesis, and with loss of all the 
upper anterior teeth missing, with all of the lower anterior 
teeth missing, or with loss of all the upper and lower teeth 
on one side.  38 C.F.R. § 4.150, Diagnostic Code 9913 (2009).  
It is noted that the rating only applies to bone loss through 
trauma or disease such as osteomyelitis and not to the loss 
of the alveolar process as a result of periodontal disease, 
since such loss is not considered disabling.

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease are not 
disabling, and may be considered service connected solely for 
the purpose of establishing eligibility for VA outpatient 
dental treatment. 38 C.F.R. § 3.381(a) (2009).  Service 
connection may be granted for a dental condition of each 
tooth and periodontal tissue shown by the evidence to have 
been incurred in or aggravated by service.  When applicable, 
a determination will be made as to whether it is due to a 
combat wound or other service trauma, or whether the veteran 
was interned as a prisoner of war (POW). 38 C.F.R. § 
3.381(b).  The significance of finding a dental condition is 
due to service trauma is that a veteran will be eligible for 
VA dental treatment for the condition, without the usual 
restrictions of timely application and one-time treatment.  
38 C.F.R. § 17.161(c) (2009).

The following principles apply to dental conditions noted at 
entry and treated during service:  Teeth noted at entry as 
non-restorable will not be service connected, regardless of 
treatment during service.  38 C.F.R. § 3.381(d)(5).  Teeth 
noted as missing at entry will not be service connected, 
regardless of treatment during service.  38 C.F.R. § 
3.381(d)(6).

The following will not be service connected for treatment 
purposes: (1) calculus; (2) acute periodontal disease; (3) 
3rd molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in- service trauma; (4) impacted or malposed 
teeth, and other developmental defects, unless disease or 
pathology of these teeth developed after 180 days or more of 
active service.  Teeth extracted because of chronic 
periodontal disease will be service-connected only if they 
were extracted after 180 days or more of active service.  38 
C.F.R. § 3.381(e).

Legal authority provides that various categories of 
eligibility for VA outpatient dental treatment - such as 
veterans having a compensable service-connected dental 
condition (Class I eligibility); one-time treatment for 
veterans having a noncompensable service-connected dental 
condition, provided they apply for treatment within a year 
after service (Class II eligibility); those having a 
noncompensable service-connected dental condition adjudicated 
as resulting from a combat wound or other service trauma 
(Class II(a) eligibility); and those who were detained as a 
POW (Class II(b) and Class II(c) eligibility), etc.  38 
U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 17.161.

Missing teeth may be compensable for rating purposes under 
Diagnostic Code 9913 ("loss of teeth, due to loss of 
substance of body of maxilla or mandible without loss of 
continuity").  However, the Note immediately following 
states, "these ratings apply only to bone loss through trauma 
or disease such as osteomyelitis, and not to the loss of the 
alveolar process as a result of periodontal disease, since 
such loss is not considered disabling."  38 C.F.R. § 4.150, 
Diagnostic Code 9913.  

In her statements and testimony, the Veteran alleges that a 
dental examination during service in 2004 was inadequate.  
She notes that the examination did not include x-rays, and a 
bad filling in tooth #5 was not found.  The Veteran indicated 
that she lost tooth number 5 in November 2004 when the tooth 
broke.  

In April 2006, the Veteran submitted a medical opinion from a 
private dentist, Dr. Finazzo.  Dr. Finazzo indicated that he 
performed the extraction of tooth number 5 and the placement 
of a dental implant.  He noted that the tooth that cracked 
appeared to have a large filling.  Dr. Finazzo noted that the 
Veteran received one dental cleaning while on active duty in 
December 2003 and no x-rays.  He stated that an x-ray of 
tooth number 5 would have probably revealed that the filling 
in that tooth was separating from the tooth wall.  He stated 
that it was apparent when he examined the tooth it was 
apparent that the filling had separated from the wall.

In conclusion, the Board finds that service connection for 
cracked tooth number 5 with implant is not warranted.  A 
replaceable missing tooth is not considered a disability for 
VA compensation purposes, and there is no evidence indicating 
that the Veteran lost tooth #5 secondary to the loss of 
substance of the body of the maxilla or mandible.  Therefore, 
service connection for the Veteran's dental disorder for the 
purpose of receiving VA compensation is precluded as a matter 
of law under 38 C.F.R. § 3.381.  The law, not the evidence, 
is dispositive in this case.  Therefore, this portion of the 
Veteran's dental claim must be denied based on a lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).

As noted previously, the Veteran has alleged that VA failed 
to diagnose her cracked tooth #5 when she reported complaints 
of mouth pain.  The Veteran states a claim for compensation 
under the provisions of 38 U.S.C.A. § 1151, which is 
addressed in the REMAND portion below.    




ORDER

Entitlement to service connection for cracked tooth number 5 
with implant is denied.


REMAND

The Veteran testified that she was seen at the VA in August 
or September of 2004 with complaints of swelling in the roof 
of her mouth.  She testified that VA did not send her to the 
dental clinic.  VA outpatient medical records show that the 
Veteran was seen at the VAMC Loma Linda in August 2004.  Her 
complaints included a lump in her mouth and a swollen throat.

The Veteran's testimony raises a theory of entitlement under 
38 U.S.C.A. § 1151.
For claims filed on or after October 1, 1997, compensation 
under 38 U.S.C.A. 
§ 1151 shall be awarded where a veteran suffers an injury or 
an aggravation of an injury that results in an additional 
disability by reason of VA hospitalization, or medical or 
surgical treatment.  Such disability is a qualifying 
additional disability if it was not the result of the 
veteran's willful misconduct and the disability was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran, either by a Department employee or in 
a Department facility, and the proximate cause of the 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination; or an event 
not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

On remand, the RO should provide the Veteran with VCAA notice 
of the information and evidence required to substantiate a 
claim for compensation for cracked tooth number 5 with 
implant under 38 U.S.C.A. § 1151.  The RO should then 
adjudicate the Veteran's claim for compensation under § 1151.  

Additional development is also necessary with respect to the 
Veteran's claim of entitlement to service connection for 
fibrocystic breast disease.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled in service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where evidence or medical judgment is such as to 
warrant a finding that an injury or disease existed prior 
thereto.  38 U.S.C.A. 
§§ 1111, 1132 (West 2002).  Clear and unmistakable evidence 
that the disability existed prior to service and was not 
aggravated by service will rebut the presumption of 
soundness. VAOPGCPREC 3-2003 (July 16, 2003).

A pre-existing disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease. 38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2009).

The Veteran claims that fibrocystic breast disease worsened 
during her period of deployment from August 2003 to August 
2004.  The Veteran alleges that fibrocystic breast disease 
formed during her period of deployment from August 2003 to 
August 2004 due to neglect.  The Veteran indicated that no 
mammograms were performed during her period of deployment.

A review of the service treatment records indicates that 
fibrocystic breast disease was not noted upon entrance into 
service in August 2003.  The service treatment records did 
not include any specific complaints of fibrocystic breast 
disease; however a history of lumpectomy was noted in a 
September 2003 entry. 

VA medical records indicate that the Veteran has a history of 
breast mass removal in 1996.  Records reflect current 
diagnoses of bilateral fibrocystic breast disease.
  
Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim. Under 38 C.F.R. § 
3.159(c)(4) (2009), a medical examination or medical opinion 
is deemed necessary if the following criteria are met: (1) 
The record does not include sufficient competent medical 
evidence to decide the claim; (2) The record includes 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of a 
disability; (3) The record establishes that the claimant 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R. §§ 
3.309, 3.313, 3.316 or 3.317, which manifested during an 
applicable presumptive period; and (4) The record indicates 
that the claimed disability or symptoms may be associated 
with the established event, injury or disease or another 
service-connected disability.  See also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The fulfillment of the duty to assist includes requesting VA 
examination when indicated, and conducting a thorough and 
contemporaneous medical examination, and providing a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
In Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the Court 
held that, once VA undertakes the effort to provide an 
examination, it must provide an adequate one or, at a 
minimum, notify the claimant why one will or cannot be 
provided.  

A VA examination was performed in October 2005.  The 
examination report includes diagnoses of status post left 
breast biopsy with residual nondisfiguring scar and bilateral 
fibrocystic breast disease.  The VA examiner did not provide 
a medical opinion regarding whether fibrocystic breast 
disease was incurred in or aggravated by service.  The Board 
finds that a new examination is necessary in order to obtain 
a medical opinion.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VCAA notice 
letter of the evidence required to 
substantiate a claim of entitlement to 
compensation for cracked tooth #5 under 38 
U.S.C.A. 
§ 1151.   

2.  Schedule the Veteran for an 
appropriate VA examination for fibrocystic 
breast disease.  The claims folder should 
be provided for the VA examiner's review 
in conjunction with the examination, and 
the examiner's report should indicate that 
such a review was conducted.  

3.  Following a review of the claims 
folder and an examination of the Veteran, 
the examiner should address the following 
questions:
   
a.  Did fibrocystic breast disease clearly 
and unmistakably exist prior to the 
Veteran's period of active duty service 
from August 2003 to August 2004?  Please 
provide a rationale for the opinion. 
   
b.  If the Veteran entered service with 
pre-existing fibrocystic breast disease, 
did this disability increase in severity 
during service?  If so, did the increase 
represent a worsening of the underlying 
condition or clearly and unmistakably 
represent a natural progression of the 
disorder.  Please provide a rationale for 
the opinion.
   
c.  Is fibrocystic breast disease at least 
as likely as not (50 percent or greater 
likelihood) related to the Veteran's 
active service, including from November 
1993 to April 1994, from July 1996 to 
August 1996 and from September 2003 to 
August 2004.  Please provide a rationale 
for the opinion.

4.  Following the completion of the 
requested development, the RO should then 
readjudicate the claims on appeal based on 
all of the evidence of record.  If the 
disposition of the claims remains 
unfavorable, the RO should furnish the 
Veteran and her representative a 
supplemental statement of the case and 
afford them an applicable opportunity to 
respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


